OPINION — AG — AS PROVIDED IN 72 O.S. 1961 48 [72-48], AN OFFICER OR EMPLOYEE OF THE STATE, OR A SUBDIVISION THEREOF, OR MUNICIPALITY THEREOF, WHO IS A MEMBER OF A RESERVE COMPONENT OF THE ARMED FORCES OF THE UNITED STATES (MILITARY), IS ENTITLED TO LEAVE WITH PAY FOR THE FIRST THIRTY DAYS WHEN ORDERED TO ACTIVE DUTY OR SERVICE FOR TRAINING PURPOSES. (PENN LERBLANCE) FILENAME: m0000995 OFFICE OF CITY ATTORNEY CITY OF TULSA ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 1, 1967 OPINION — AG — AS PROVIDED IN 72 O.S. 1961 48 [72-48], AN OFFICER OR EMPLOYEE OF THE STATE, OR A SUBDIVISION THEREOF, OR MUNICIPALITY THEREOF, WHO IS A MEMBER OF A RESERVE COMPONENT OF THE ARMED FORCES OF THE UNITED STATES (MILITARY), IS ENTITLED TO LEAVE WITH PAY FOR THE FIRST THIRTY DAYS WHEN ORDERED TO ACTIVE DUTY OR SERVICE FOR TRAINING PURPOSES. (PENN LERBLANCE)